                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                                  )
                                                          )
                v.                                        )
                                                          ) Crim. No. 1:20-cr-10220-FDS
KENJI INGRAM,                                             )
                                                          )
                Defendant                                 )

            INITIAL STATUS REPORT PURSUANT TO LOCAL RULE 116.5(a) AND
              ASSENTED-TO MOTION FOR ORDER ON EXCLUDABLE DELAY

       The United States of America, by and through the undersigned Assistant United States

Attorney, with the assent of counsel for the defendant, Kenji Ingram (the “defendant”), files this

Initial Status Report pursuant to Local Rule 116.5(a). In short, the parties are cooperatively

discussing pretrial matters and more time is needed for the defendant to review discovery and

decide on next steps. Given the update below, if the Court is so inclined, the parties respectfully

request that the Court cancel the initial status conference scheduled for December 9, 2020 and

schedule an interim status conference in approximately 45 days.

       The parties also request that the Court issue an order on excludable delay and exclude all

time under the Speedy Trial Act from the time of the arraignment through the date of the interim

status conference to be scheduled by the Court.

       I.      Timing and Status of Discovery

       The defendant has requested automatic discovery and the government has made its initial

automatic discovery production. The government understands that it has an ongoing and

continuing duty to produce discovery and will make supplemental productions as needed. The

government has already made certain disclosures broader than those required by the discovery

rules, and the government is further considering whether to make voluntary productions of
additional discovery materials, including materials relating to uncharged conduct. The

government has also made a request for reciprocal discovery from the defendant.

       The parties are cooperatively discussing discovery and pretrial issues. At present, there

are no outstanding discovery requests or discovery motions by the defendant. The defendant

reserves the right to request additional discovery after counsel’s review of materials produced to

date has progressed further.

       II.       Timing and Status of Protective Order

       At present, the parties do not believe that a protective order governing discovery is

required. The discovery to date has been produced without a protective order in place.

       III.      Timing and Status of Pretrial Motions

       The parties believe that it is too early to establish deadlines for pretrial motions. The

parties request that any deadlines for motion practice not be set until the discovery process is

further along.

       IV.       Timing and Status of Expert Witness Disclosures

       Similarly, at this time, the parties request that expert witness deadlines not be set until the

discovery process is further along.

       V.        Timing of Next Status Conference

       The parties respectfully request that the instant report be considered in lieu of an initial

status conference, and the parties do not anticipate any issues that warrant the Court’s intervention

at this time. The parties respectfully request that if the Court is so inclined, the Court cancel the

upcoming initial status conference and instead schedule an interim status conference in

approximately 45 days.




                                                 2
       VI.     Excludable Delay Under Speedy Trial Act

       The parties jointly request that the Court exclude all time for Speedy Trial Act purposes,

see 18 U.S.C. § 3161, from the date of the arraignment on October 28, 2020 through and including

the date of the interim status conference. See Local Rule 112.2(a)(1) and 18 U.S.C. §§ 3161(h)(7).

       Specifically, the parties submit that the ends of justice served by the granting of this request

outweigh the interests of the public and the defendant in a speedy trial. Among other things, the

factors outlined in 18 U.S.C. § 3161(h)(7)(B) support such a continuance and additional time is

necessary to prepare for trial. See, e.g., 18 U.S.C. § 3161(h)(7)(B)(i) (requiring consideration of

whether the failure to grant a continuance would result in a miscarriage of justice) and 18 U.S.C.

§ 3161(h)(7)(B)(iv) (requiring consideration of whether, even if the case was not so unusual or

complex as to fall within clause (h)(7)(B)(ii), a continuance is still required to give counsel the

reasonable time necessary for effective preparation, taking into account the exercise of due

diligence).

       Accordingly, the parties request that the Court issue an order on excludable delay and

exclude time from the arraignment on October 28, 2020 through and including the date of the

interim status conference.

                                                         Respectfully submitted,


                                                         ANDREW E. LELLING
                                                         United States Attorney

                                                 By:     /s/ Sarah B. Hoefle
                                                          Sarah B. Hoefle
                                                          Kunal Pasricha
                                                         Assistant United States Attorneys



Dated: December 2, 2020

                                                  3
                                  CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF).



                                              /s/ Sarah B. Hoefle
                                              Sarah B. Hoefle
                                              Assistant United States Attorney

Date: December 2, 2020




                                                 4
